      Case 2:18-cr-00365-JNP-BCW Document 577 Filed 09/10/19 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,
                                                      ORDER TO CONTINUE TRIAL,
                        Plaintiff,                  EXCLUDE TIME FROM THE SPEEDY
 v.                                                 TRIAL CALCULATION, AND AMEND
                                                           THE TRIAL ORDER
 LEV ASLAN DERMEN,
   a/k/a Levon Termendzhyan,                                    Case No. 2:18-cr-365

                        Defendant.                           District Judge Jill N. Parrish




         The court hereby modifies its previous Trial Order and GRANTS the Defendant’s motion
to continue the trial date. Docket No. 527. This case originally included five Defendants and was
set for a jury trial to begin on July 29, 2019. On July 18, 2019, four of the five charged Defendants
entered plea agreements with the Government, leaving only one Defendant, Lev Dermen, to be
tried. On July 26, 2019, both parties moved to continue the trial date for 42 days and proposed an
amended trial calendar. Docket No. 459. On July 30, 2019, the court granted the parties’ motion
to continue the trial date and issued an Amended Trial Order. Docket No. 461.

        On August 28, 2019, Defendant moved for an additional continuance of the trial date, citing
delays in receiving discovery materials from the Government. At a pre-trial hearing on September
3, 2019, Defense counsel also cited significant changes in the Government’s theory of the case and
requested additional time to prepare an adequate defense. At the September 3, 2019 hearing,
Defense counsel articulated the reasons a five-week continuance was necessary to prepare an
adequate defense. Although the Government has disputed some characterizations made by Defense
counsel regarding the “rolling” production of discovery materials, the Government has
acknowledged the “unenviable situation” Defendant faces with the late-breaking developments in
the case, Docket No. 550, and has deferred to the court as to the reasonableness of Defendant’s
request for a continuance. Id.

       Based upon these facts, the court concludes that the failure to grant the requested
continuance of the trial would deny the defendant the reasonable time necessary for effectively
and properly preparing for trial, taking into account the exercise of due diligence. See 18 U.S.C. §
3161(h)(7)(B)(iv). Thus, the ends of justice served by a continuance outweigh the best interests of
the public and the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The court therefore
ORDERS that the Jury Trial in this matter be continued to October 10, 2019. The time between
July 29, 2019 and the new trial date is excluded from the speedy trial computation pursuant to 18
U.S.C. § 3161(h)(7)(A).
        Case 2:18-cr-00365-JNP-BCW Document 577 Filed 09/10/19 Page 2 of 5



         The court hereby amends the previous trial order, Docket No. 461, as follows:

         The final pre-trial conference in this matter is scheduled for October 3 and 4, 2019 at
10:00 am in Room 8.200. All counsel who will try the case must attend. This case is set for a jury
trial to begin on October 10, 2019 at 8:30 am in Room 8.200. Jury selection will take place on
October 10 and 11, 2019. 12 jurors and 4 alternate jurors shall be empaneled. It is anticipated that
the jury will be sworn and opening statements will begin on October 15, 2019. The court has
reserved time through November 22, 2019 to complete the trial. The attorneys are expected to
appear in court at 8:30 am on October 10, 2019 for a brief pre-trial meeting. Trial will normally
be held from approximately 8:30 a.m. to 4:30 p.m. Trial will not be held on the following dates:
Monday, October 14 (Columbus Day); Friday, October 25; Friday, November 1; Friday,
November 8; and Monday, November 11 (Veterans Day). The court may also find it necessary to
occasionally recess prior to 4:30 if all necessary hearings in other cases cannot be accommodated
on the days off.

        Each trial day will consist of approximately 6 hours. The Government and Defendant shall
each have 70 hours of trial time. All time that an attorney uses to give an opening statement, present
closing argument, conduct direct examination or cross-examination of a witness, object to
evidence, or make or argue motions shall be deducted from the allotted trial time. The court will
use a chess clock to track the use of trial time. 1

         Counsel should also take note of the following amendments to the previous trial order:


    Discovery and Jencks Act Material Deadlines 2


                         Government shall produce all remaining discovery material to Defense
    September 9, 2019
                         counsel.


                         Defense counsel shall produce any existing reciprocal discovery of any
    September 16, 2019
                         Jencks Act-type material to Government.



1
    The court will allow additional time only upon a showing of good cause.
2
  Any other materials, such as such as Memoranda of Interviews, will be produced to Defense
counsel no later than four business days after the Government receives them. Although the Jencks
Act does not require the Government to produce statements or reports of Government witnesses
or prospective Government witnesses until after they have testified on direct examination, the
Government has agreed to provide Jencks Act materials to Defense counsel no later than 48 hours
before the witness testifies. The Government also represented at the September 3, 2019 pre-trial
hearing that they will make every effort to produce Jencks Act material as it comes into the
Government’s possession. The Government will notify both Defense counsel and the court if the
Government seeks to withhold this material until after a witness has testified.

                                                  2
    Case 2:18-cr-00365-JNP-BCW Document 577 Filed 09/10/19 Page 3 of 5




                     Final deadline for Defense counsel to produce reciprocal discovery of
September 23, 2019
                     Jencks Act-type material to Government.


Motion to Compel Discovery Regarding Government Interference with Material
Witnesses (Docket No. 559)


                     Defense counsel to submit an ex parte filing relating to the Memoranda
September 6, 2019
                     of Interviews of Jacob Kingston and Sezgin Baran Korkmaz.


                     Government to submit, in camera, any communications the prosecution
September 6, 2019
                     team has had with Sezgin Baran Korkmaz or his attorneys.


Government’s Notice of Intent to Introduce 404(b) Evidence (Docket No. 360)


September 6, 2019    Parties shall file supplemental memoranda regarding 404(b) evidence.


September 13, 2019 Parties shall respond to supplemental materials.


                     Defendant shall file Objections to Government’s Supplemental 404(b)
September 17, 2019
                     Notice.


                     Government shall respond to Defendant’s Objections to Government’s
September 20, 2019
                     Supplemental 404(b) Notice.


October 3 and 4,     Court shall hear argument as to Supplemental 404(b) Notice.
2019


Defendant’s Witness List


September 6, 2019    Defense counsel shall provide witness list in current form to Government.


September 30, 2019 Defendant shall submit final witness list to Government.


                                             3
    Case 2:18-cr-00365-JNP-BCW Document 577 Filed 09/10/19 Page 4 of 5




Jury Instructions, Juror Questionnaire, and other Jury Issues


September 10, 2019 Defense counsel shall submit Objections to Jury Instructions.


September 13, 2019 Parties shall submit supplemental briefing regarding jury issues.


                     Parties shall file supplemental briefing regarding joint proposed juror
September 13, 2019
                     questionnaire and proposed questions from the bench.


September 25, 2019 Court shall hear argument regarding                jury   instructions,   juror
at 10:00 am.       questionnaire, and other jury issues.


Exhibits


September 23, 2019 Defense counsel shall submit Objections to Government’s Exhibits.


September 27, 2019 Government shall respond to Defendant’s Objections.


October 1, 2019      Parties shall file Exhibit List and Stipulated Exhibit List.


October 3 and 4,     Court shall hear argument as to contested exhibits.
2019


James Log


September 16, 2019 Government shall file Amended James Log.


September 23, 2019 Defense counsel shall file Objections to the James Log.


September 25, 2019 Court shall hear argument regarding existence of conspiracies.
at 10:00 am.


                                              4
     Case 2:18-cr-00365-JNP-BCW Document 577 Filed 09/10/19 Page 5 of 5




                      Government shall file Response to Defendant’s Objections to the James
 September 27, 2019
                      Log.


 October 3 and 4,     Court shall hear argument as to contested James Log entries.
 2019


 Other Deadlines


 September 9, 2019    Defense counsel shall file an ex parte briefing to the court regarding
                      Memorandum of Interview of Brendan Morrissey.


                      Government shall file supplemental memorandum regarding availability
 September 20, 2019
                      of Katirina Pattison to testify at trial.



Signed September 9, 2019.

                                           BY THE COURT



                                           ______________________________
                                           Jill N. Parrish
                                           United States District Court Judge




                                              5
